Filed 12/05/19                        Case 18-14663                               Doc 306



                             UNITED STATES BANKRUPTCY COURT
       1                     EASTERN DISTRICT OF CALIFORNIA
       2                             FRESNO DIVISION

       3
       4   In re                             ) Case No. 18-14663-B-11
                                             )
       5   3MB, LLC,                         ) DC No. LKW-10
                                             )
       6                                     )
                           Debtor.           )
       7                                     )
                                             )
       8                                     )

       9
      10
      11
                    MEMORANDUM DECISION ON DEBTOR 3MB’S OBJECTION TO
      12                 ALLOWANCE OF U.S. BANK’S AMENDED CLAIM
      13
      14                              INTRODUCTION
      15         Debtor limited liability company borrowed about $9.5
      16   million from claimant’s predecessor secured by the debtor’s
      17   shopping center and the rents the center generates.       The debtor
      18   could not retire the loan when it matured two- and one-half
      19   years ago.   Then this chapter 11 case was filed halting
      20   claimant’s foreclosure efforts.       Claimant filed a proof of
      21   claim.   The debtor now objects to the default interest portion
      22   of the claim. Debtor contends the default interest is
      23   unenforceable as an invalid liquidated damage clause under
      24   California and Bankruptcy law. Finding the default interest
      25   provision is not a liquidated damages clause or if the debtor is
      26   correct and it is a liquidated damages clause, it is valid, the
      27   court overrules the objection.
      28   ///



                                             1
Filed 12/05/19                             Case 18-14663                                    Doc 306




       1                                 PERTINENT FACTS
       2   Pre-Petition Events
       3         3MB, LLC is a California Limited Liability Company that
       4   owns and operates a shopping center on 24th St. in Bakersfield,
       5   California.    There are two members: Robert Bell (“Bell”) and
       6   Mark E. Thomas (“Thomas”).       Bell and Thomas have been involved
       7   in various commercial transactions for at least twenty-five
       8   years.
       9         When its business began thirteen years ago, 3MB borrowed
      10   $6.4 million from Prudential Mortgage Capital Company, LLC
      11   (“Prudential”), signed a note and granted Prudential a deed of
      12   trust and assignment of rents encumbering the shopping center.
      13   Six months later, the financing was restructured into two notes
      14   secured by the same collateral: an “Earnout Promissory Note” in
      15   the principal amount of $3.05 million and a “Consolidated
      16   Promissory Note” (“Note”) covering the original and earnout
      17   notes for a principal amount of $9.45 million.           3MB apparently
      18   had counsel prepare an opinion letter to satisfy Prudential as a
      19   condition to the restructure. 1
      20         The “Note (interest) Rate” is 6.27% per annum. 2          The Note
      21   contains a provision for default interest — 4% plus the Note
      22   Rate — and is applied at maturity under clause 2.2 of the Note
      23   which says, in part:
      24         . . . at all times after maturity of the indebtedness
      25         evidenced hereby . . . interest shall accrue on the
                 outstanding principal balance of this Note from the
      26         date of the default at the Default Rate, and such
      27         1 Initially 3MB claimed it did not have counsel when the restructure was
           negotiated. Claimant has presented evidence establishing otherwise.
      28         2 The Note provides that the applicable law to be applied is the law

           where the collateral is located; that is California.



                                                 2
Filed 12/05/19                             Case 18-14663                                    Doc 306



                 default interest shall be immediately due and payable.
       1         Borrower acknowledges that it would be extremely
       2         difficult or impracticable to determine Lender’s
                 actual damages resulting from any late payment, Event
       3         of Default or prepayment, and the late charges,
                 default interest and prepayment fees, premiums, fees
       4
                 and charges described in this Note are reasonable
       5         estimates of those damages and do not constitute a
                 penalty. 3
       6
       7   Bell testified in his declaration that when the loan was
       8   negotiated there was no discussion why the default interest
       9   provision was included in the Note or the damages Prudential may
      10   suffer if the Note was not paid at maturity. The testimony has
      11   not been disputed.
      12         Bell also testified that Prudential never identified any
      13   damages it would incur upon default that would be charged to the
      14   debtor.    Bell claimed his understanding of default interest
      15   provisions was an incentive against default and to “penalize”
      16   the debtor if there was a default.
      17         After a series of interim transfers and a merger, the Note
      18   was assigned to claimant U.S. Bank, N.A. as successor Trustee
      19   for the registered holders of Bear Stearns Commercial Mortgage
      20   Securities Inc. Commercial Mortgage Pass-Through Certificates,
      21   Series 2007-PWR16 (“U.S. Bank”).          U.S. Bank is the undisputed
      22   holder and owner of the Note and the rights to enforce the
      23   obligations against the collateral.
      24         During the Note’s term, 3MB made all required payments.
      25   The Note matured in May 2017. 3MB tried to refinance without
      26   success.    U.S. Bank began enforcing its security interest and
      27   started a nonjudicial foreclosure.          U.S. Bank also filed an
      28         3 The default rate applies in other circumstances of default, not just a

           maturity default.



                                                 3
Filed 12/05/19                             Case 18-14663                                  Doc 306




       1   action in the Kern County Superior Court and sought appointment
       2   of a receiver.     A trustee’s sale was scheduled for November 21,
       3   2018.     Two days before the sale, this Chapter 11 case was filed.
       4
       5   Pertinent Post-Petition Events
       6         3MB has consistently claimed in its schedules, amended
       7   schedules and elsewhere the value of the shopping center is $12
       8   million.     U.S. Bank filed a proof of claim in December 2018
       9   which was amended nine months later.         In the amended claim, U.S.
      10   Bank says the value of the shopping center is $9.3 million.
      11         U.S. Bank’s initial claim was for $8.578 million which
      12   included $498,538.61 of default interest. 4         The amended claim is
      13   for $8.951 million.      The difference includes over $200,000 of
      14   accruing default interest, $327,710 of “note rate” interest and
      15   subtraction of a “suspension credit.” 5         For purposes of this
      16   objection, at least, U.S. Bank appears over secured.
      17         U.S. Bank and 3MB agreed to use of cash collateral.            The
      18   order approving the stipulation was entered.           3MB has made the
      19   payments under the order.
      20         After the expiration of debtor’s exclusive time to file a
      21   plan under 11 U.S.C. § 1121(b), U.S. Bank filed a creditor’s
      22   plan and disclosure statement.        Under this proposed plan, U.S.
      23   Bank would employ a manager to take over the day-to-day
      24   operations of the shopping center.         U.S. Bank would sell the
      25   center. After the center was sold, U.S. Bank would be paid.
      26
                 4 As will be seen shortly, this is the only component of the claim 3MB
      27   finds objectionable.
                 5 The court surmises this “credit” represents adequate protection
      28   payments under a cash collateral stipulation and order. But, the source of
           the credit is irrelevant to this objection.



                                                 4
Filed 12/05/19                             Case 18-14663                                  Doc 306




       1   Except for payment of any claims of insiders, U.S. Bank proposes
       2   to pay non-insider unsecured creditors in full. 6          The plan also
       3   proposed to “hold back” any disputed amounts of default interest
       4   until the litigation concerning that issue was resolved.
       5         Shortly after U.S. Bank’s plan was filed, 3MB proposed its
       6   own plan and disclosure statement.         The current management
       7   structure would remain in place under the plan and U.S. Bank’s
       8   loan would be restructured to be paid out over time with
       9   interest.    Default interest would not be paid.         3MB claims the
      10   allowance of the default interest would make its plan
      11   infeasible.    3MB also claims that the insider unsecured
      12   creditors and all other unsecured creditors would be paid in
      13   full under its plan.
      14         Almost concurrently, 3MB filed this objection to the
      15   default interest component of U.S. Bank’s claim.            With the
      16   court’s encouragement, the parties prepared a joint disclosure
      17   statement discussing both of their plans.          The disclosure
      18   statement has been approved.        No plan solicitations have
      19   occurred. The parties await the ruling on the allowance of
      20   default interest.
      21
      22                          CONTENTIONS OF THE PARTIES
      23         3MB argues that the default interest provision is an
      24   unenforceable liquidated damage clause under California law.
      25   The amount of default interest — 4% over the Note rate — was
      26   unreasonable at the time the Note was made, claims the debtor.
      27
                 6 Other than the secured claim of the Kern County Treasurer and Tax
      28   collector, there is one other non-insider creditor that filed a claim in the
           case for a modest amount. Bell’s claim is for $292,000; Thomas’— $342,000.



                                                 5
Filed 12/05/19                         Case 18-14663                              Doc 306




       1   Since the liquidated damage is a penalty, under debtor’s theory,
       2   it is unenforceable under California law and under bankruptcy
       3   law.    Debtor also argues that the default interest rate should
       4   be disallowed on equitable grounds.    Default interest, says 3MB,
       5   is inequitable because: 3MB performed under the Note before
       6   maturity; 3MB’s proposed plan provides for payment of all
       7   principal, interest, costs and expenses owed U.S. Bank; U.S.
       8   Bank will receive “a windfall” if default interest is allowed;
       9   and, the debtor’s reorganization will be prejudiced if default
      10   interest is allowed.
      11          U.S. Bank counters that default interest is not liquidated
      12   damages under California and bankruptcy law.      Instead, incurring
      13   default interest is “alternative performance” under a matured
      14   note and authorized under long standing California precedent.
      15   The default interest involved here compensates the lender for
      16   the impact on the loan’s value since it is now due and the
      17   resulting increased “carrying” costs.       U.S. Bank offered expert
      18   testimony from Cynthia Nelson which has not been challenged that
      19   default interest is common in commercial loan transactions of
      20   this size.    Also, the default interest balance due is only 4% of
      21   the loan balance and so, very reasonable.      Even if the default
      22   interest is analyzed as liquidated damages, U.S. Bank reasons,
      23   the debtor has not met its burden under California law to
      24   invalidate the default interest provision of the Note.
      25
      26                               JURISDICTION
      27          The United States District Court for the Eastern District
      28   of California has jurisdiction of this civil proceeding since it



                                             6
Filed 12/05/19                             Case 18-14663                                   Doc 306




       1   arises in a case under title 11 of the United States Code under
       2   28 U.S.C. § 1334(b).      The district court has referred this
       3   matter to this court under 28 U.S.C. § 157(a).           This is a “core”
       4   proceeding under 28 U.S.C. § 157(b)(2) (A) and (B). 7
       5
       6                                     ANALYSIS
       7         This court’s legal conclusions are reviewed de novo and
       8   factual findings for clear error.         Neilson v. Chang (In re First
       9   T.D. & Inv., Inc.), 253 F.3d 520, 526 (9th Cir. 2001).
      10   Allocation of burden of proof and those issues involving
      11   statutory interpretation are legal questions invoking de novo
      12   review.   Curtis v. Shpak (In re Curtis), 571 B.R. 441, 444
      13   (B.A.P. 9th Cir. 2017).       Liquidated damages awards are reviewed
      14   for abuse of discretion.       Traxler v. Multnomah Cty., 596 F.3d
      15   1007, 1015 (9th Cir. 2010).       The “clearly erroneous” standard
      16   applies if the question is whether there is sufficient evidence
      17   to rebut an evidentiary presumption.         Garner v. Shier (In re
      18   Garner), 246 B.R. 617, 619 (B.A.P. 9th Cir. 2000) (superseded by
      19   statute in part on unrelated grounds).          A finding is “clearly
      20   erroneous” when although there is evidence to support it the
      21   reviewing court is left with a definite and firm conviction that
      22   a mistake has been committed.        Anderson v. Bessemer City, 470
      23   U.S. 564, 573 (1985).      But a ruling is not clearly erroneous
      24   unless it is illogical, implausible or without support in the
      25
      26
                 7 Neither party has disputed this court’s authority to enter a “final”
      27   decision on this objection and so they have consented to this court doing so.
           But, if it is determined this court cannot enter a final decision in this
      28   matter, this memorandum is the court’s findings of fact and conclusions of
           law.



                                                 7
Filed 12/05/19                             Case 18-14663                                   Doc 306




       1   record. Ezra v. Seror (In re Seror), 537 B.R. 924, 929 (B.A.P.
       2   9th Cir. 2015).
       3         After a brief overview of the claims process and whether
       4   3MB has overcome an initial evidentiary burden, the court will
       5   review whether the default interest provisions here require
       6   scrutiny as liquidated damages. The court will then
       7   alternatively apply a liquidated damages analysis.
       8
       9   1.    3MB has the burden of proof
      10         “A proof of claim executed and filed in accordance with
      11   [the Federal Rules of Bankruptcy Procedure] shall constitute
      12   prima facie evidence of the validity and amount of the claim.”
      13   Federal Rule of Bankruptcy Procedure 3001(f). 8          This evidentiary
      14   burden is rebuttable.      Litton Loan Servicing, LP v. Garvida (In
      15   re Garvida), 347 B.R. 697, 706 (B.A.P. 9th Cir. 2006).             “If the
      16   objector produces sufficient evidence to negate one or more of
      17   the sworn facts in the proof of claim, the burden reverts to the
      18   claimant to prove the validity of the claim by a preponderance
      19   of the evidence.” Ashford v. Consol. Pioneer Mortg. (In re
      20   Consol. Pioneer Mortg.), 178 B.R. 222, 226 (B.A.P. 9th Cir.
      21   1995).    But if the objecting party does not rebut the
      22   presumption, the claims litigation ends there; the claim should
      23   be allowed without the claimant bearing any further burden to
      24   demonstrate the validity of its claim. Lundell v. Anchor Constr.
      25   Specialists, Inc., 223 F.3d 1035, 1041 (9th Cir. 2000).
      26
      27         8 Unless specified otherwise, all chapter and section references are to
           the Bankruptcy Code, 11 U.S.C. §§ 101-1532. All “Rule” references are to the
      28   Federal Rules of Bankruptcy Procedure and all “Civil Rule” references are to
           the Federal Rules of Civil Procedure.



                                                 8
Filed 12/05/19                         Case 18-14663                              Doc 306




       1          This objection presents an interesting twist on the usual
       2   burden of proof.    The debtor here is raising defenses to
       3   allowance of a provision in a promissory note. See §558.       U.S.
       4   Bank complied with the requirement of Rule 3001 here and amended
       5   its claim as well.    So, the initial burden is on the debtor to
       6   negate an element of the claim.       But the debtor here is not
       7   challenging the elements of the claim — just the enforceability
       8   of a component of the claim.    So, the court must determine if
       9   the affirmative defenses have been established by the debtor
      10   rather than analyze whether the claim itself is supported by
      11   sufficient evidence.    3MB’s burden is the same and so is U.S.
      12   Bank’s - they just arise differently than standard claim
      13   litigation.    So, for our purposes, the debtor’s affirmative
      14   defenses must be reviewed. We are passed the allowance of the
      15   claim and examine only one of the claim’s components.
      16
      17   2.    The default interest provision is not liquidated damages
      18          Section 506(b) includes in a claim of an over-secured
      19   creditor “. . . interest . . . and any reasonable fees, costs,
      20   or charges provided for under the agreement . . . under which
      21   such claim arose.”    The code is silent on the interest rate to
      22   be allowed.    The Supreme Court in Travelers Cas. & Sur. Co. of
      23   Am. v. PG&E, 549 U.S. 443, 450 (2007) affirmed that
      24   “[c]reditors’ entitlements in bankruptcy arise in the first
      25   instance from the underlying substantive law creating the
      26   debtor’s obligation, subject to any qualifying or contrary
      27   provisions of the Bankruptcy Code.”       The Ninth Circuit “read(s)
      28   Travelers to mean the default rate should be enforced, subject



                                             9
Filed 12/05/19                         Case 18-14663                                Doc 306




       1   only to the substantive law governing the loan agreement, unless
       2   a provision of the Bankruptcy Code provides otherwise.”       GE
       3   Capital Corp. v. Future Media Prods., 536 F.3d 969, 973 (9th
       4   Cir. 2008) (“GECC”).   In reviewing a bankruptcy courts’
       5   disallowance of default interest as a component of GECC’s payoff
       6   demand in an asset sale, the Ninth Circuit remanded the case so
       7   the trial court could determine whether the rate was
       8   unenforceable under applicable non-bankruptcy law subject to
       9   “equities involved in [the] bankruptcy proceeding.” Id. at 974
      10   (quoting In re Laymon, 958 F.2d 72, 75 (5th Cir. 1992) cert.
      11   denied, 506 U.S. 917 (1992).   California law applies here.        So,
      12   the next question is whether substantive California law prevents
      13   enforcement of default interest under this Note.
      14         California law allows a creditor to recover default
      15   interest from a borrower.   Flojo Internat., Inc. v. Lassleben, 4
      16   Cal. App. 4th 713, 721 (1992) [subrogated guarantor entitled to
      17   enforce default interest]; San Paolo United States Holding Co.
      18   v. 816 S. Figueroa Co., 62 Cal. App. 4th 1010 (1998) [trial
      19   court directed to recalculate deficiency balance after judicial
      20   foreclosure, including interest at default rate].       GECC places
      21   the burden on the debtor to demonstrate the default rate is
      22   unreasonable or unenforceable under non-bankruptcy law.       Wells
      23   Fargo Bank, N.A. v. Beltway One Dev. Grp., LLC (In re Beltway
      24   One Dev. Grp., LLC), 547 B.R. 819, 830 (B.A.P. 9th Cir. 2016).
      25         3MB has not met the burden here.      First, default interest
      26   following note maturity has long been allowed in California
      27   without resort to a liquidated damages analysis.       In Thompson v.
      28   Gorner, 104 Cal. 168 (1894) the California Supreme Court upheld



                                            10
Filed 12/05/19                             Case 18-14663                                    Doc 306




       1   a default interest provision under a note which was triggered
       2   upon maturity. Id at 170.       In Thompson, the note matured but the
       3   non-default rate was paid in payments thereafter and accepted by
       4   the lender.    When the lender finally refused to accept the late
       5   payments, it sought the full amount due with interest at the
       6   default rate.     The court held the default rate was bargained
       7   for, but the lender waived its application for the period it
       8   accepted the payments.      The default rate — 1% per month — was
       9   allowed thereafter. 9
      10         The California Supreme Court’s decision in Garrett v. Coast
      11   & S. Fed. Sav. & Loan Ass’n., 9 Cal. 3d 731 (1973) (superseded
      12   by statute on irrelevant grounds, see Walker v. Countrywide Home
      13   Loans, Inc., 98 Cal. App. 4th 1158, 1171 (2002)) did not
      14   overrule or significantly limit Thompson concerning matured
      15   notes.    Garrett reviewed a demurrer to a class action complaint
      16   where the class was obligors under notes secured by deeds of
      17   trust.    Late charges were assessed by the lender on the entire
      18   unpaid balance if there was a payment default.           The court held
      19   that late charges based on the entire unpaid balance for failure
      20   to pay an installment was punitive and was not rationally
      21   calculated to merely compensate the injured lender.            Id. at 740.
      22   Garrett specifically distinguished Thompson noting that at
      23   maturity, the borrower in Thompson “owed only what he had
      24   contracted to pay had there been no default, the principal
      25   amount plus accrued interest.        If these amounts were not then
      26   paid the parties agreed that interest at the higher rate would
      27         9 A version of Cal. Civ. Code § 1671 (liquidated damages) was enacted in
           1872, before Thompson was decided. That statute has been amended only once in
      28   1977, effective 1978, establishing presumptive validity of liquidated damage
           clauses in commercial contracts.



                                                 11
Filed 12/05/19                             Case 18-14663                                   Doc 306




       1   accrue.”    Garrett, 9 Cal. 3d. at 849.         That is precisely the
       2   situation here.     3MB failed to pay the “balloon” at maturity and
       3   default interest began to accrue.          Thompson more closely mirrors
       4   this situation; not Garrett. 10
       5         Second, the default interest charged here is not a penalty.
       6   “A default rate of interest should not be a penalty.            Rather, it
       7   should be a means for compensating the creditor for any loss
       8   resulting from the nonpayment of principal at maturity.”             In re
       9   DWS Invest., Inc., 121 BR 845, 849 (Bankr. C.D. Cal. 1990) [25%
      10   not approved because it “seem[ed] excessive” and no evidence
      11   presented justifying the rate other than it was equal to what
      12   was charged in other transactions].
      13
                 [T]he general rule for whether a contractual condition
      14         is an unenforceable penalty requires the comparison of
      15         (1) the value of the money or property forfeited or
                 transferred to the party protected by the condition to
      16         (2) the range of harm or damages anticipated to be
                 caused that party by failure of the condition. If the
      17         forfeiture or transfer bears no reasonable
      18         relationship to the range of anticipated harm, the
                 condition will be deemed an unenforceable penalty.
      19
      20   Grand Prospect Partners, L.P. v. Ross Dress for Less, Inc., 232
      21   Cal. App. 4th 1332, 1358, as modified on denial of reh’g (Feb.
      22   9, 2015).
      23         The facts here favor a finding of no penalty.           U.S. Bank
      24   presented the testimony of their expert, Cynthia Nelson.             She
      25   testified (by declaration) without contradiction that the value
      26         10The distinction between liquidated damage and “alternative
           performance” contractual provisions was more recently illustrated in McGuire
      27   v. More-Gas Invs., LLC, 220 Cal. App. 4th 512, 522-23 (2013) [summary
           judgment reversed when facts were not presented showing that “a realistic and
      28   rational choice” could be made when viewed at the time the contract was
           made].



                                                 12
Filed 12/05/19                         Case 18-14663                            Doc 306




       1   of the loan is seriously compromised since now the loan no
       2   longer conforms to its expected duration.   So, U.S. Bank is
       3   damaged and has higher costs and expenses including the use of a
       4   special servicer to enforce the now matured loan.   Both Nelson
       5   and U.S. Bank’s other witness, Nikula, noted that the 4%
       6   interest charge in addition to the note rate is well within the
       7   range in similar commercial loans and that was the case when 3MB
       8   signed the Note.   Also, the small percentage that the accrued
       9   balance of default interest is compared to the balance of the
      10   loan supports that the charge here is reasonable.   There is no
      11   contrary evidence that the charge here bears no relationship to
      12   the harm U.S. Bank currently experiences or would have at the
      13   inception of the loan.    Bell opines in his declaration that U.S.
      14   Bank will recover all its’ “costs” without the default interest
      15   provision because of the center’s value and potential future
      16   cash flow.   Assuming Bell is correct — ignoring the speculation
      17   — there is no contrary testimony on the impact on the value of
      18   the loan unpaid on maturity.
      19         Third, application of the default interest provision in
      20   this case is equitable.
      21
                 The power to modify the contract rate [of interest] on
      22         notions of equity should be exercised sparingly and
                 limited to situations where the secured creditor is
      23
                 guilty of misconduct, the application of the
      24         contractual interest rate would harm the unsecured
                 creditors or impair the debtor’s fresh start or the
      25         contractual interest rate constitutes a penalty.
      26
      27   In re 785 Partners LLC, 470 B.R. 126, 134 (Bankr. S.D.N.Y. 2012)
      28   (citing Urban Communicators PCS Ltd. P’ship v. Gabriel Capital,



                                            13
Filed 12/05/19                             Case 18-14663                                   Doc 306




       1   Ltd. P’ship, 394 B.R. 325, 338 (S.D.N.Y. 2008)).            No court has
       2   adopted a bright line rule that the contract rate should be
       3   refused in all insolvent debtor cases.          “Most Chapter 11 cases
       4   involve insolvent debtors, and such an exception would swallow
       5   up the rule that the over secured creditor is presumptively
       6   entitled to the ‘contract rate.’”          In re Residential Capital,
       7   LLC, 508 B.R. 851, 858 (Bankr. S.D.N.Y. 2014) (quoting In re
       8   Madison 92nd Street Assocs. LLC, 472 B.R 189, 200 n. 7 (Bankr.
       9   S.D.N.Y. 2012)).      There is no allegation or proof here that U.S.
      10   Bank or its’ predecessors are guilty of misconduct.             The court
      11   has determined the default interest here is not a penalty for
      12   the reasons stated.      So, the question here is harm to unsecured
      13   creditors and impairing the debtor’s fresh start.
      14         There are three unsecured creditors in this case. 11           Two are
      15   insiders with substantial claims.          The third — not an insider —
      16   has a much smaller claim.       True enough, insider claims are
      17   allowed unsecured claims absent objection.           But here, solvency
      18   is inconclusive. 12    The debtor claims the shopping center has
      19   $3.0 million in “equity;” U.S. Bank claims there is about
      20   $500,000.00 of “equity.”       So, without a conclusive finding of
      21   value, the unsecured creditors will either receive full payment
      22   or something less.      Even at the lower value, the fact the
      23   unsecured creditors may not receive their full claim does not
      24   make the default interest charged here inequitable.             Unsecured
      25         11 There are two personal injury claims disputed by the debtor.  One is
           apparently covered by insurance; the other may be but there are other
      26   defendants in the underlying personal injury litigation. Neither claimant
           has filed a claim.
      27         12 At the hearing on this motion, there was a suggestion that this

           debtor in possession is currently administratively insolvent. The court is
      28   not making that finding. As will be seen, that would not control the
           equitable analysis.



                                                 14
Filed 12/05/19                          Case 18-14663                              Doc 306




       1   creditors often receive less than their full claims in a
       2   bankruptcy case.    Also, the unsecured creditors have received
       3   many benefits in this bankruptcy including: staying the
       4   appointment of a receiver; over one year of 3MB’s continued
       5   operation instead of foreclosure; freedom for 3MB to litigate
       6   pending eminent domain cases; the opportunity to vote on the
       7   proposed plans.    On balance, the treatment of unsecured
       8   creditors does not mandate disallowance of the claim.
       9         Impairment of “the fresh start” is undefined by the debtor
      10   here.   Bell’s declaration concludes the payment of the default
      11   interest will have a “negative impact” on reorganization.      How?
      12   No quantifiable basis for the conclusion is included in the Bell
      13   declaration.   The debtor has not met the burden on that issue.
      14         Debtor’s other reasons why default interest in this case is
      15   inequitable are similarly unsupported.       The fact debtor made all
      16   payments under the loan before maturity does not mean default
      17   interest is inequitable.    The debtor performed the contract
      18   through maturity which is what is expected of parties to a
      19   contract.   The same is true of the debtor’s performance under
      20   the cash collateral order.    The debtor was ordered to make the
      21   payments and otherwise perform. Default interest is not a
      22   windfall for U.S. Bank. Not only is the default interest under
      23   the Note within the acceptable range for similar commercial
      24   loans according to the undisputed testimony, disallowed default
      25   interest could be a “windfall” for equity in this case if the
      26   shopping center’s value is what the debtor claims.      The terms of
      27   the loan were known when it began.     Absent inequitable conduct
      28   by U.S. Bank or its’ predecessors, this court cannot ignore the



                                             15
Filed 12/05/19                          Case 18-14663                           Doc 306




       1   terms of the loan for equitable reasons.        Finally, debtor’s
       2   speculation that U.S. Bank will be paid in full (except default
       3   interest) from cash flow in the future does not suggest default
       4   interest is inequitable.    The loan matured two–and-one-half
       5   years ago.    The testimony offered by U.S. Bank bears out the
       6   harm that is actually occurring to the value of the loan.
       7         3MB contends Foss v. Boardwalk Partners (In re Boardwalk
       8   Partners), 171 B.R. 87 (Bankr. D. Ariz. 1994) supports a finding
       9   that default interest is inequitable.        A close reading shows
      10   otherwise.    There, the court examined secured creditor claims to
      11   property sale proceeds.    After authorizing disbursement of the
      12   principal owed the lienholders, the court reviewed the default
      13   interest claims.    But in Boardwalk Partners, the court noted no
      14   effort by the lienholders to justify the default interest rate
      15   and the contract rate was above market when the loan was made.
      16   Id. at 92-93.    The Boardwalk Partners court considered earlier
      17   cases noting the courts “implicitly examined” the reasonableness
      18   of the interest rate.    Id. at 92.    Holding the default rate
      19   (14.5%) was unreasonable, the Boardwalk Partners court did not
      20   hold the equities would always support disallowing default
      21   interest.    3MB here provided no evidence the interest rate was
      22   unreasonable or unconscionable, but U.S. Bank presented evidence
      23   the default interest rate was neither.
      24         The court concludes, then, that based on the evidence
      25   presented and the terms of the Note, the default interest
      26   provision is enforceable and need not be examined under the
      27   liquidated damages rubric.    The clause involved here is a valid
      28   “alternative performance” and is not a penalty under California



                                             16
Filed 12/05/19                          Case 18-14663                             Doc 306




       1   law.    Since the issue is close, the court will now examine the
       2   default interest provision as liquidated damages.        As will be
       3   seen, this leads to the same conclusion.
       4
       5   3.    Alternatively, the default interest provision is a valid
       6   liquidated damages clause.
       7          The validity of a liquidated damages clause in a commercial
       8   contract is governed by Cal. Civ. Code § 1671(b), which
       9   provides:
      10
                  Except as provided in subdivision (c), a provision in
      11          a contract liquidating the damages for the breach of
                  the contract is valid unless the party seeking to
      12          invalidate the provision establishes that the
      13          provision was unreasonable under the circumstances
                  existing at the time the contract was made.
      14
      15   The adverse party, here 3MB, has the burden of proving that the
      16   clause was unreasonable.    The current section “liberalizes” the
      17   availability of liquidated damages in non-consumer contract
      18   cases.    Ridgley v. Topa Thrift & Loan Ass’n, 17 Cal. 4th 970,
      19   977 (1998).    This, in part, is how liquidated damages clauses
      20   are more available in commercial contracts.        Id.
      21          The amount of damages U.S. Bank or its predecessors
      22   actually incurred is irrelevant to the reasonableness of the
      23   liquidated damages clause.    Instead, the validity of the clause
      24   depends on “its reasonableness at the time the contract was made
      25   and not as it appears in retrospect.”        Law Revision Commission
      26   Comments to Cal. Civ. Code § 1671 (Deerings).        The Commission
      27   also lists typically relevant circumstances in the
      28   reasonableness inquiry:



                                             17
Filed 12/05/19                          Case 18-14663                           Doc 306




       1          •    Relationship that the damages provided in the contract
       2          bear to the range of harm that reasonably could be
       3          anticipated at the time of making the contract.
       4          •    Relative equality of the bargaining power of the
       5          parties.
       6          •    Whether the parties were represented by lawyers when
       7          the contract was made.
       8          •    Anticipation of the parties that proof of actual
       9          damages would be costly and inconvenient.
      10          •    The difficulty of proving causation and
      11          foreseeability.
      12          •    Whether the liquidated damages provision is included
      13          in a form contract.
      14   Id.
      15          Ridgley focuses these factors into a two-pronged inquiry.
      16   3MB must establish that the default interest provision “bears no
      17   reasonable relationship to the range of actual damages that the
      18   parties could have anticipated would flow from a breach.”
      19   Ridgley, 17 Cal. 4th at 977.    Also, the parties must also have
      20   failed to make a “reasonable endeavor” to estimate the fair
      21   average compensation for any loss that may be sustained.    Id.
      22   The court now examines these two issues in order.
      23   A.    The evidence establishes the reasonable relationship to
      24   anticipated actual damages.
      25          3MB claims the value of the shopping center when the loan
      26   was made was enough to cover any loss experienced by the lender
      27   upon default or foreclosure.    The second “earnout” loan is,
      28   according to 3MB, evidence of U.S. Bank’s predecessor’s comfort



                                             18
Filed 12/05/19                         Case 18-14663                           Doc 306




       1   with their collateral position.    So, 3MB contends, the default
       2   interest is not reasonably related to actual loss when the
       3   contract was made.    To be sure, there may have been equity
       4   protecting Prudential’s position then but alternative
       5   “protections” available to a party upon inception of the
       6   contract is not the relevant test.     The issue is whether there
       7   is a reasonable relationship between the default interest and
       8   actual damages.   The evidence here supports U.S. Bank.
       9         First, both Nikula and Nelson testified that the four
      10   percent increase over the “Note Rate” is consistent with similar
      11   commercial loans.    Nelson testified that four percent is a
      12   reasonable damage estimate at the loan’s inception based on the
      13   harm anticipated upon default. This is bolstered by the fact
      14   default interest is standard in commercial mortgage backed
      15   security transactions.    Nelson explained the initial pricing of
      16   the loan reflected full payment at maturity and the increased
      17   risk to full recovery when the loan was not paid support the
      18   reasonableness of default interest provision. This testimony is
      19   uncontradicted.
      20         Second, the language of the Note itself cannot be ignored.
      21   The Note in part states:
      22
                 Borrower acknowledges that it would be extremely
      23         difficult or impracticable to determine Lender’s
      24         actual damages resulting from any late payment, Event
                 of Default or prepayment, and the late charges,
      25         default interest and prepayment fees, premiums, fees
      26         and charges described in this Note are reasonable
                 estimates of those damages and do not constitute a
      27         penalty.
      28



                                             19
Filed 12/05/19                             Case 18-14663                                 Doc 306




       1   When the Note was signed, 3MB acknowledged (a) the difficulty in
       2   determining actual damages and (b) default interest (is) a
       3   reasonable estimate of the damages.         These are facts
       4   conclusively presumed as between 3MB and Prudential (now U.S.
       5   Bank) when the Note was made and not recitals of consideration.
       6   Cal. Evidence Code § 622; Federal Rule of Evidence 302. 13           So,
       7   most of the pre-requisites to a valid liquidated damages clause
       8   are conclusively presumed to exist here.
       9         Third, the remaining relevant conditions for a valid
      10   liquidated damages clause are present.          Both parties (Prudential
      11   and 3MB) had counsel when the Note was signed.           Though
      12   Prudential is a sophisticated lender, 3MB’s principals were and
      13   are sophisticated borrowers.       There is uncontradicted testimony
      14   that when the Note was made, the default interest component of
      15   the Note was within the range of expected damages the lender
      16   would experience in the event of default.          The Note does appear
      17   almost identical with the other notes submitted to the court as
      18   evidence of the relevant transactions, but the court is not
      19   convinced the similar language makes the Note a “form contract.”
      20   In sum, the “factors” establish that, on balance, the default
      21   interest provision involved here is a valid liquidated damages
      22   clause.
      23
      24         13The presumption is inapplicable if: there is a lack of arm’s length
           negotiations; the contract is an adhesion contract; or the contract is
      25   invalid. See City of Santa Cruz v. PG&E, 82 Cal. App 4th 1167, 1176-77
           (2000) and Bruni v. Didion, 160 Cal. App. 4th 1272, 1291 (2008). None of
      26   those conditions exist here. But cf. Stoneridge Parkway Partners, LLC v. MW
           Housing Partners III, L.P., 153 Cal. App. 4th 1373, 1382-83 (2007) [holding
      27   the presumption was inapplicable to a recital related to an interest
           provision since it was a recital of consideration and the statements in the
      28   agreement indisputably “did not comport with either party’s intention or
           understanding of the transaction.”]



                                                20
Filed 12/05/19                         Case 18-14663                               Doc 306




       1         Fourth, the cases holding otherwise relied upon by 3MB are
       2   distinguishable.   An invalid liquidated damage clause was found
       3   when the proponent of the clause provided no evidence that the
       4   default rate was reasonably related to increased risk.        Cal.
       5   Bank & Tr. v. Shilo Inn, Seaside E., LLC, No. 3:12-CV-00506-HZ,
       6   508, 509, 2012 U.S. Dist. LEXIS 163134 (D. Or. Nov. 15, 2012).
       7   Here, there is evidence about the risk and the court in Shilo
       8   Inn did not hold default interest could not be considered
       9   compensation for increased risk.      In re 8110 Aero Drive
      10   Holdings, LLC, No. BR 16-03135-MM11, 2017 WL 2712961 (Bankr.
      11   S.D. Cal. May 8, 2017) is also distinguishable.       There the court
      12   noted the risk of the loan itself was the primary factor in the
      13   unknown costs alleged by the lender to support default interest.
      14   Id. at *10.   Here, the value of the loan was anticipated to be
      15   compromised if unpaid at maturity.      In 8110 Aero Drive, the loan
      16   had not matured, and the court found that 151% of the value of
      17   the missed payments was a disproportionate charge compared to
      18   the lender’s loss and thus a penalty.       Id. at *12-*13.   Those
      19   facts are not present here.   The uncontradicted testimony is the
      20   default interest accrued is a small percentage of the loan
      21   balance.
      22         Other cases 3MB relies upon, on close reading, do not help
      23   its’ position.   Morris v. Redwood Empire Bancorp, 128 Cal. App.
      24   4th 1305, 1314-15 (2005) held a “termination fee” charged a
      25   merchant under a credit card agreement was not a liquidated
      26   damage clause but a form of alternative performance since the
      27   fee was not triggered by a breach of contract.       In El Centro
      28   Mall, LLC v. Payless ShoeSource, Inc., 174 Cal. App. 4th 58



                                            21
Filed 12/05/19                             Case 18-14663                                 Doc 306




       1   (2009), the court of appeal affirmed a trial court ruling
       2   finding a liquidated damage provision in a lease was not a
       3   penalty.    In El Centro Mall there was evidence suggesting the
       4   amount charged was arbitrary but there was contrary evidence
       5   which the trial court found persuasive. There is evidence
       6   supporting the reasonableness of the clause in this case which
       7   this court has already found persuasive. 14
       8
       9   B.    The “reasonable endeavor” prong has been met here.
      10         3MB argues that when the Note was negotiated there were no
      11   discussions about why default interest provisions were contained
      12   in the Note or any estimation of damages if there was a default.
      13   First, the conclusive presumption discussed above means the
      14   discussions, if any, are irrelevant.
      15         Second, even if the presumption was inapplicable, the
      16   validity of a liquidated damages clause does not depend on
      17   actual negotiation over its provisions. “[T]he reasonable
      18   endeavor test does not require both parties to a form contract
      19   to expressly negotiate the amount of liquidated damages.” Util.
      20   Consumers’ Action Network v. AT&T Broadband of S. Cal., Inc.,
      21   135 Cal. App. 4th 1023, 1035 (2006).          See also Lowe v. Mass.
      22   Mut. Life Ins. Co., 54 Cal. App. 3d 718, 735-38 (1976) [“not
      23   necessary for the prospective lender to review all of its
      24   possible damages with the assignor” — standby deposit retained
      25   by lender under lender’s funding commitment].           Rather, the focus
      26   is on the motivation and purpose in imposing the charges and
      27
                 14 That said, the El Centro Mall court did hold that one component of
      28   the liquidated damages was a penalty because of other lease provisions
           applicable upon the tenant’s default. Id. at 64.



                                                 22
Filed 12/05/19                          Case 18-14663                             Doc 306




       1   their effect.     Utility Consumers’ Action Network, 135 Cal.
       2   App.4th at 1029.
       3         The evidence here is the extent of losses the lender would
       4   suffer upon default were unknown or at least not quantifiable
       5   when the Note was signed.     The diminished loan value and the
       6   increased costs were anticipated but the extent of loss was not.
       7   Instead, the Note provided for default interest well within
       8   market standards for commercial contracts.      There is no evidence
       9   3MB was unaware that the lender would incur losses if the Note
      10   was not retired when due or otherwise was in default.      There is
      11   no evidence the default interest rate had no relationship to the
      12   anticipated loss; in fact, it is to the contrary.      Since the
      13   default interest charge appears reasonable and does not have as
      14   its primary purpose to serve as a threat to compel compliance,
      15   the clause at issue is a reasonable endeavor to estimate the
      16   lender’s losses in event of default.       Consequently, the default
      17   interest provision here is an enforceable liquidated damages
      18   clause.
      19
      20                                 CONCLUSION
      21         For the foregoing reasons, the objection to allowance of
      22   U.S. Bank’s claim is OVERRULED.     A separate order shall issue.
      23
      24
                     Dec 05, 2019
      25
      26
      27
      28



                                             23
Filed 12/05/19                          Case 18-14663                         Doc 306




       1                     Instructions to Clerk of Court
       2               Service List - Not Part of Order/Judgment

       3
                The Clerk of Court is instructed to send the Order/Judgment
       4
           or other court generated document transmitted herewith to the
       5   parties below. The Clerk of Court will send the Order via the
           BNC or, if checked   X , via the U.S. mail.
       6
       7   3MB, LLC
       8   1201 24th Street, Suite B-210
           Bakersfield CA 93301
       9
           Office of the U.S. Trustee
      10
           United States Courthouse
      11   2500 Tulare Street, Room 1401
           Fresno CA 93721
      12
      13   Amir Gamliel
           1888 Century Park E #1700
      14   Los Angeles CA 90067
      15   David M. Neff
      16   1 IBM Plaza
           Chicago IL 60611
      17
           Leonard K. Welsh
      18
           4550 California Ave 2nd Fl
      19   Bakersfield CA 93309
      20
      21
      22
      23
      24
      25
      26
      27
      28



                                             24
